Dixon, C. J.
A rehearing has been asked for in this case; and in support of the motion we have been referred to the following general principles, laid down in the case of Pearson v. Baker, 4 Dana, 321:
u First. In the general, distance yields to course; or, in the absence of any circumstances bringing the mind to a contrary conclusion, the courses shall be first pursued, contracting or extending the distance, as the case may require, to make the survey close.
Second. The beginning corner in the plat, or certificate of survey, is of no higher dignity or importance than any other corner of the survey.
Third. The order in which the surveyor gives the lines and corners, in his certificate of survey, is of no importance to find the true position of the survey. Eeversing the courses is as lawful and persuasive as following the order of the certificate.”
Acting upon these rules, and assuming them to be correct and applicable alike to all cases, it is contended that, in commencing at the northwest corner, the starting point named in the deed, and running thence south along the west line, being the center of the road, distance must yield to course, and that the west line must be extended one and one-half rods south, so that the line thence east to the “ stake ” at the southeast corner may be “ at right angles with the said road and parallel with the north line of the aforesaid section,” as described in the deed. Again it is contended, as the “ stake ” at the southeast corner is a call of “ equal dignity ” with the section corners and center of the highways at the northwest, that it is just as lawful, in running out the lines, to commence at the “stake,” and *436tbat if we do so, and run either west or north by lines parallel with the north and west lines of the sections, and at “ right angles ” from the “ stake,” the description in the deed will include all the land in the possession of the defendant.
The foregoing rules from the case of Pearson v. Balcer, are no doubt correct enough as applied to the facts of that case, but they are not of universal application. The first is properly qualified. In the general, or in the absence of any circumstance bringing the mind to a contrary conclusion, distance yields to course. In this case the intention of the parties to stop at the end of the sixteen rods seems very conclusive. It is so expressly stated in the deed, and that number of rods exactly corresponds with the quantity of land to be conveyed. We held — and the correctness of our ruling in this respect is not controverted — that a proper construction was, two acres inclusive of the land to the center of the highways. It is true that, for reasons sufficiently stated in the opinion, the grantee and the defendant under him actually acquired title to a larger quantity; but that affords no ground for disregarding the clear intention of the parties as to the length of the west line. The language of the deed is plain and unambiguous in this particular, and that must govern. Besides, it is extremely doubtful .whether the rule is to be applied so as to lengthen or shorten the distance upon one line in order merely to change or conform to the course or angle of another line.
The second and third rules are not to be received without qualification. In this respect they are defectively stated. It is not universally true that the beginning corner in a certificate of survey or description is of no higher dignity or importance than any other corner; nor is it true that the order in which the lines are given by the surveyor or in the deed may always be disregarded. The authorities cited in the opinion are clear upon these points. We quote from the opinion of the chancel lor in Wendell v. The People, 8 Wend., 189, where the rules are given with the necessary qualifications. The chancellor says: *437“ Where tbe courses, distances and quantity of land contained in a grant correspond with tbe natural or artificial monuments or boundaries referred to in tbe description of tbe premises, there can be no difficulty in making a practical location of tbe grant; and it makes no difference at wbat angle of tbe premises tbe surveyor begins, or whether be runs backward or forward, provided be reverses tbe points of compass when be runs around tbe land in a different direction from that described in tbe grant. But when a practical location of tbe premises cannot he made to correspond with all tbe calls in tbe grant, certain legal rules must be observed as to rejecting some calls and retaining others; and it also-becomes necessary to run around the premises in the direction indicated by the description in the grant, especially where some of the angles of the lot are not marked by natural or artificial monuments." Tbe facts of this case bring it fully within tbe qualifying circumstances stated by tbe chancellor, and show that neither tbe beginning corner nor tbe direction indicated by tbe description can be disregarded in ascertaining tbe location of tbe premises conveyed. We think, therefore, that there is no error in the opinion, and that the motion for a rehearing must be denied.
By the Court. — Motion denied.